      Case 2:19-cv-02960-GMS Document 175 Filed 03/11/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                           FOR THE DISTRICT OF ARIZONA
 8
     RHN Incorporated,                                No. CV-19-02960-PHX-GMS
 9                                                    LEAD CASE
                    Plaintiff/Counter-Defendant,
10                                                    No. CV-19-4516-PHX-GMS
     v.
11                                                    ORDER
     CNA National Warranty Corporation, et al.,
12
13                  Defendants/Counter-
                    Claimants.
14
     CNA National Warranty Corporation,
15
                          Plaintiff,
16
     v.
17
     RHN Incorporated, et al.,
18
                          Defendants.
19
20
21          Pending before the Court is the parties Stipulated Joint Motion for Entry of
22   Judgment Against Certain Defendants. (Doc. 173.) The parties also advise that “portions
23   of its Motion to Compel [Dkts. 112, 159] concerning discovery and related sanctions from
24   the LLC Defendants are moot and need not be ruled upon.” CNA National Warranty
25   Corporation (“CNA”) is therefore directed to file a notice with the Court clarifying which
26   portions of the Motion have been rendered moot. Good cause appearing, the Court grants
27   the Stipulation.
28
      Case 2:19-cv-02960-GMS Document 175 Filed 03/11/21 Page 2 of 3



 1            IT IS THEREFORE ORDERED that CNA shall file a notice clarifying which
 2   portions of its Motion to Compel, (Doc. 112); (Doc. 159), are rendered moot by the parties’
 3   stipulation within 7 days of the filing of this Order.
 4            IT IS FURTHER ORDERED:
 5         1. CNA National Warranty Corporation (“CNA”) has asserted claims for breach of
 6            contract (Override Agreement), breach of the implied covenant of good faith and
 7            fair dealing (Override Agreement), breach of contract (Personal Guaranty), contract,
 8
              breach of the implied covenant of good faith and fair dealing (Personal Guaranty),
 9
              and Fraudulent Transfer (as to Nissani, Kip Prop., LLC and Redondo Prop., LLC)
10
              against six limited liability companies: Kip Prop., LLC; H.S.K. Investments, LLC;
11
              Centinela Car Wash Properties, LLC; 737 N. La Brea, LLC; 3170 Cherry Avenue
12
              Property, LLC; and Redondo Prop., LLC (collectively, the “LLC Defendants”).
13
              CNA’s claims against the LLC Defendants are based on allegations in support of
14
              the doctrines of alter ego, single enterprise liability and piercing the corporate veil
15
              and of fraudulent transfer. The RHN Parties and the LLC Defendants dispute those
16
              claims and allegations.
17
           2. The Parties have agreed by stipulation (Doc. 173) to resolve CNA’s claims against
18
19            the LLC Defendants by entry of a stipulated judgment.

20         3. The LLC Defendants, and each of them, shall be jointly and severally liable to the

21            same extent and for any liability of, whether individually or collectively, RHN, Inc.,

22            RHH Automotive, Inc., RHC Automotive, Inc., NBA Automotive, Inc., R & H

23            Automotive Group, Inc., Hooman Nissani or Melody Nissani, as set forth in this
24            Court’s final judgment. This judgment shall be wholly contingent on any judgment
25            against any of the RHN Parties.
26   ///
27   ///
28


                                                   -2-
     Case 2:19-cv-02960-GMS Document 175 Filed 03/11/21 Page 3 of 3



 1    4. This Judgment shall bind the LLC Defendants.
 2       Dated this 11th day of March, 2021.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           -3-
